       Case 1:17-cv-00395-JCH-JHR Document 70 Filed 01/28/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MATTHEW J. DONLIN,

                Plaintiff,

vs.                                                              Civ. No. 17-395 JCH/JHR


PETCO ANIMAL SUPPLIES STORES, INC.
A Foreign Profit Corporation,

                Defendant.


                                           ORDER

        This employment case is before the Court on Defendant’s Opposed Motion to Continue

Trial Setting [Doc. 68]. The Court concludes that good cause exists to grant the motion, as the

Court has not yet ruled on the Defendant’s motion for summary judgment. The trial will be reset

for a later time.

        IT IS THEREFORE ORDERED that Defendant’s Opposed Motion to Continue Trial

Setting [Doc. 68] is GRANTED.




                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE
